DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Status of Claims
Claims 1-28 were originally filed on February 6, 2017. 
The amendment received on February 6, 2017, canceled claims 2, 6, 9, 11, 13, 17, 22, 24, and 27; and amended claims 1, 3-5, 7-8, 10, 12, 14-16, 18, 23, 25, and 28.  The amendment received on April 30, 2018, amended claims 3 and 10.  The amendment received on November 19, 2018, amended claims 1, 8, 14, and added new claims 29-31.  The amendment received on August 28, 2019, canceled claim 15; and amended claim 1.  The amendment received on February 3, 2021, amended claim 1.  The Examiner’s Amendment below, cancels claims 16, 18-21, 23, and 25-28; and amends claims 1, 3-5, 12, and 31.
Claims 1, 3-5, 7-8, 10, 12, 14, and 29-31 are currently pending and are under consideration.  

Priority
The present application claims status as a 371 (National Stage) of PCT/US2015/044046 filed August 6, 2015, and claims priority under 119(e) to U.S. Provisional Application No. 62/033,874 filed on August 6, 2014. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting 
	Please note that the Examiner is interpreting the scope of claim 1 as open-ended requiring 100% identity to the di- or tri-peptides recited in claim 1.  As such, the scope of claim 1 is analogous to “comprising the sequence of SEQ ID NO: 1” above.  
	Additionally, please note that the Examiner is interpreting the scope of claim 3 as closed-ended requiring the same length and 100% identity to the peptide fragment KPV.  It is noted that wherein the di- and tri-peptide is the tri-peptide KPV where “is” is analogous to “consisting of”.  As such, the scope of claim 3 is analogous to “consisting of SEQ ID NO: 1” above. 

Claim Interpretation
	The Examiner would like to point out that the scope of claim 1 encompasses treating a patient who has colorectal cancer or reducing the likelihood that a patient will develop colorectal cancer or experience a recurrence of the cancer.  It is noted that the scope of claim 1 does not encompass 100% prevention of colorectal cancer because “treating” and “reducing” do not encompass “preventing” given that the specification does not redefine the terms and the plain and ordinary definitions of the terms do not encompass prevention.  It is further noted that the Examiner is interpreting the scope of claim 1 with respect to experiencing a recurrence of the cancer such that the patient has already suffered from colorectal cancer and the cancer is in either partial or complete remission.  
	Additionally, in light of the evidence provided in the specification, the claimed method is enabled for the scope of claim 1 discussed above.  In particular, the specification discusses that colorectal cancer (CRC) is one of the most common malignancies and the known link between chronic intestinal inflammation and colorectal cancer development has given rise to the term “colitis-associated cancer” (CAC) (See present specification, pg. 18, last paragraph).  Development of CAC in patients suffering from ulcerative colitis (UC) is one of the best clinically characterized examples of an association between intestinal inflammation and carcinogenesis (See present specification, pg. 19, first paragraph).  For instance, in UC patients, the risk for colon cancer increases from 2% 10 years after initial diagnosis to 8% after 20 years and to 18% after 30 years (See present specification, pg. 19, first paragraph).  In contrast, World J. Gastroenterol. 15:61-66 (2009), at abstract; pg. 61, col. 2, 1st paragraph; pg. 64, col. 2, 1st paragraph) (cited in the Action mailed on 5/17/18).  To support, reducing the likelihood of a patient from developing CRC, Figures 3A-3C depict evidence demonstrating that inhibiting PepT1 expression will protect mice from tumor proliferation and growth (See present specification, pg. 26, last paragraph).  Plus, the specification discusses experiments examining specific parameters of intestinal inflammation where the data depicted in Figure 3G demonstrates that AOM/DSS-associated intestinal inflammation was attenuated in PepT1-KO mice compared to WT mice (See present specification, pg. 27, first paragraph).  Taken together, these data indicate that PepTl-KO mice are protected against AOM/DSS-induced tumorigenesis through a partial inhibition of tumorigenic intestinal inflammation (See present specification, pg. 27, first paragraph).  Similarly, Figures 4C-4D depict evidence demonstrating that PepT1 deficiency appears to be protective against the proliferative and abnormal apoptosis status induced by AOM/DSS treatment (See present specification, pg. 27, last paragraph).  Furthermore, the specification discusses an experiment examining the tri-peptide, KPV, effect on intestinal inflammation and tumorigenesis during CAC in a PepT1 dependent manner (See present specification, pg. 28, last paragraph to pg. 29, last paragraph).  Therefore, the specification is enabled for reducing the likelihood of a patient to develop CRC or experiencing a recurrence of CRC by administering KPV as a tri-peptide that targets PepT1.  

Response to Arguments
Applicant’s arguments, see Response, filed 2/3/21, with respect to 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1, 3-5, 7, 10, and 29-31 as being unpatentable over Lipton et al. U.S. Publication No. 2003/0108523 A1 published on June 12, 2003 (cited in the Action mailed on 5/17/18), in view of Delmasso et al., Gastroenterology 134:166-178 (2008) (cited in the IDS received on 2/6/17), and Ingersoll et al., Am. J. Physiol. Gastrointest. Liver Physiol. 302:G484-G492 (2012) (cited in the Action mailed on 2/28/19), alone or as evidenced by, Grivennikov et al., Gastroenterology 150:808-810 (2016) (cited in the Action mailed on 2/28/19) have been withdrawn. 

Applicant’s arguments, see Response, filed 2/3/21, with respect to 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1 and 7-8 as being unpatentable over Lipton et al. U.S. Publication No. 2003/0108523 A1 published on June 12, 2003, alone or as evidenced by, Delmasso et al., Gastroenterology 134:166-178 (2008) (cited in the IDS received on 2/6/17), and Ingersoll et al., Am. J. Physiol. Gastrointest. Liver Physiol. 302:G484-G492 (2012) (cited in the Action mailed on 2/28/19), and further in view of Anderson et al., J. Pharm. Exp. Ther. 332:220-228 (2010) have been withdrawn.

Applicant’s arguments, see Response, filed 2/3/21, with respect to 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1, 12, and 14 as being unpatentable over Lipton et al. U.S. Publication No. 2003/0108523 A1 published on June 12, 2003, alone or as evidenced by, Delmasso et al., Gastroenterology 134:166-178 (2008) (cited in the IDS received on 2/6/17), and Ingersoll et al., Am. J. Physiol. Gastrointest. Liver Physiol. 302:G484-G492 (2012) (cited in the Action mailed on 2/28/19), and further in view of Ahmadi et al., World J. Gastroenterol. 15:61-66 (2009) and Shah et al., Rev. Gastroenterol. Disord. 7:S3-S10 (2007) have been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Hodges (representative for Applicants) on February 25, 2021 (See attached Interview Summary).
The application has been amended as follows: 
IN THE CLAIMS:
1.	(Currently Amended)	In line 2, please replace “PepT1” with “intestinal H+-coupled di/tripeptide transporter (PepT1)”;

please replace in lines 8-12, “wherein the anti-inflammatory di- or tri-peptide is selected from the group of di-peptides consisting of Lys-Pro, Pro-Val, Val-Ala, and Gly-Sar, or the group of tri-peptides consisting of Lys-Pro-Val (KPV); dimers, trimers, and multimers of KPV; Cys-linked dimers (CKPV)2 (SEQ ID NO: 13); KPV stereochemical analogues; post-translationally modified KPV at its C- and/or N-terminal; and fMLP, that targets an intestinal H+-coupled di/tripeptide transporter (PepT1),” with “wherein the anti-inflammatory tri-peptide is selected from the group consisting of Lys-Pro-Val (KPV), KPV stereochemical analogues, and post-translationally modified KPV at the C- and/or N-terminal, that targets PepT1,”.

3.	(Currently Amended)	In line 1, please replace “wherein the di- or tri-peptide” with “wherein the tri-peptide”.

4.	(Currently Amended)	In line 1, please replace “wherein the di- or tri-peptide” with “wherein the tri-peptide”.

5.	(Currently Amended)	In line 1, please replace “wherein the di- or tri-peptide” with “wherein the tri-peptide”.

12.	(Currently Amended)	In line 3, please replace “optionally fused or conjugated to the di- or tri-peptide that targets the intestinal H+-coupled di/tripeptide transporter (PepT1)” with “optionally fused or conjugated to the tri-peptide that targets the PepT1”.

16.	(Canceled)

18.	(Canceled)

19.	(Canceled)

20.	(Canceled)

21.	(Canceled)

23.	(Canceled)

25.	(Canceled)

26.	(Canceled)

28.	(Canceled)

31.	(Currently Amended)	In line 1, please replace “wherein the di- or tri-peptide” with “wherein the tri-peptide”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is noted that the instantly claimed method is novel and nonobvious because there is no teaching or suggestion in the art to administer the claimed anti-inflammatory tri-peptide in order to treat a patient who has colorectal cancer with up-regulated PepT1 expression in colon tumors relative to normal tissue.  In particular, there is no teaching or suggestion in the art that PepT1 is up-regulated in some, but not all, colorectal cancers.  As demonstrated in the instant specification and the Exhibits provided in the Declaration received on January 27, 2020, the administration of the tri-peptide, KPV, only is effective in treating colorectal cancer that exhibit up-regulated PepT1 and are ineffective in treating colorectal cancer that do not exhibit up-regulated PepT1.  Therefore, given that the instantly claimed method is directed to treating a specific patient population, the instantly claimed method is novel and nonobvious.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                  /THEA D' AMBROSIO/Primary Examiner, Art Unit 1654